Title: Orders to Colonel John Cadwalader, 23 January 1777
From: Washington, George
To: Cadwalader, John



Sir,
[Morristown, 23 January 1777]

March your Brigade from hence to Chatham or the Posts below that—Consult with Genls Sullivan and Stephen upon the Propriety of an attempt upon any of the Enemys Posts. or giving them a formidable Alarm—and, if you shd find a willingness in your Officers & Men to the undertaking of any practicable Scheme, do not omit, in conjuction with the Troops at the Posts of Chatham &ca to prosecute it. Genl Sullivan is already wrote to on this head.
From thence you are at liberty to March your Brigade to Philadelphia, and when they are dismissed, communicate to them my Sense (contain’d in an address to yourself) of the Important Services they

have renderd their Country at this severe, & inclemant Season. Given at head Quarters Morris Town this 23d day of Jany 1777.

Go: Washington

